DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 14 similarly recite the following limitations and inventive concepts: “…obtaining a first bit array indicative of a plurality of target IP addresses, wherein the plurality of target IP addresses is a subset of a plurality of IP addresses in the network, wherein the first bit array comprises a plurality of binary values corresponding to the plurality of IP addresses in the network, and wherein each binary value is indicative of whether a corresponding IP addresses is a target IP address; assigning a first subset of the plurality of target IP addresses to a first source device of a set of source devices by providing a first source-specific version of the first bit array to the first source device; assigning a second subset of the plurality of target IP addresses to a second source device of the set of source devices by providing a second source-specific version of the first bit array to the second source device…”which are not disclosed and/or suggested by the prior-art of record.
For instance, Kashyap et al. (US 2014/0362709 A1) (hereinafter as Kashyap) discloses a system and method for base topology selection including transmitting discovery requests to the network switching devices, receive discovery responses from the network switching devices, determine a network topology of the network based on information associated with the initiation messages (pars [0008] and [0034]).  However, Kashyap does not teach and/or suggest the limitations as highlighted above. 

4.	Thus, claims 1-20 are considered allowable for the reasons as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a)  Yanacek et al. discloses a traceroute method and apparatus to establish a tap-point in a switched network using self-configuring switches having distributed configuration capabilities.  
	b) Narayan et al. (US 2019/0004587 A1) discloses methods for performing packet classification. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451